Citation Nr: 9932574	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person, or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to July 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 January 1998 rating 
decision by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA) in.  A notice of 
disagreement was received in February 1998, a statement of 
the case was issued in February 1998,; and a substantive 
appeal was received in March 1998. 


FINDING OF FACT

The veteran's seizure disorder results in incapacity which 
requires care or assistance on a regular basis to protect him 
from hazards and dangers incident to his daily environment. 


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for the regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.351, 3.352 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the issue before the Board is predicated on the veteran's 
assertions that certain disabilities have increased in 
severity so as to warrant special benefits available under 
law, the Board finds this claim to be well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

The RO established entitlement to nonservice-connected 
pension benefits effective from June 1993.  In March 1997, 
the veteran submitted a claim seeking additional pension 
benefits by reason of requiring regular aid and attendance or 
by reason of being housebound. 

Pension is payable to a veteran of a period of war who is 
permanently and totally disabled from non-service connected 
disability that is not the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  
See 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 3.340(a)(1) and 
(b) (defining permanent and total disability).

Increased pension benefits are payable if the veteran is in 
need of regular aid and attendance.  38 U.S.C.A. § 1521(d); 
38 C.F.R. § 3.351(a)(1).  A person is considered to be in 
need of regular aid and attendance if such person is a 
patient in a nursing home due to mental or physical 
incapacity, is helpless or blind, or is so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b) 
and (c)(1) and (2).  Increased compensation is also payable 
if the veteran otherwise establishes a factual need for aid 
and attendance.  38 C.F.R. § 3.351(c)(3).  The basic criteria 
for such a need include: an inability to dress or undress 
himself, to keep himself ordinarily clean and presentable; an 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; a frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; physical or mental incapacity that requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment; or the 
claimant is bedridden, e.g., the claimant is actually 
required to remain in bed.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
disability or disabilities independently ratable at 60 
percent or more or is permanently housebound by reason of a 
disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d).  A veteran is ''permanently housebound'' when he 
is substantially confined to his house (ward or clinical 
areas, if institutionalized) or immediate premises due to 
permanent disability or disabilities.  38 U.S.C.A. § 1502(c); 
38 C.F.R. § 3.351(d)(2).

Initially, the Board emphasizes that, by virtue of 
establishing entitlement to nonservice-connected pension 
benefits, the RO acknowledged that the veteran is permanently 
and totally disabled.  However, as discussed above, 
additional pension benefits are based on extreme disability 
beyond the standard required for basic pension eligibility.

There is no evidence of record that the veteran is a patient 
in a nursing home or is blind.  The question remaining is 
whether a factual need for regular aid and attendance is 
established.

Although the evidence is not entirely persuasive, the Board 
is required by law to resolve doubt in the veteran's favor 
when there is relative equipoise of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In this case, the Board finds that such equipoise exists.  
The evidence of record reflects that from March to May 1997 
the veteran attended a Veteran's Home, and was in receipt of 
improved pension with aid and attendance allowance.  In May 
1997, he was discharged at his own request.  VA outpatient 
treatment records from 1993 to 1997 reflect that the veteran 
has experienced from about two to six seizures per month.  At 
a VA Aid and Attendance or Housebound examination in November 
1997, the veteran reported four to six seizures per month, 
with impairment of short-term memory, and that when he had 
seizures he had been taken advantage of and had been robbed.  
The veteran also reported that he had already made 
arrangements to live with a care provider.  In reaching its 
decision, the Board finds especially significant the 
examiner's opinions that: the veteran "is dependent on a 
caregiver for supervised care"; his history of seizures 
"incapacitates him" so that "he is not capable of 
protecting himself from the hazards of daily living"; and 
the veteran is in need of supervision as a seizure 
precaution.  

In sum, the Board finds that the veteran's disabilities 
result in incapacity which requires care or assistance on a 
regular basis to protect him from hazards or dangers incident 
to his daily environment. 38 U.S.C.A. §§ 1502, 1521, 5107(b); 
38 C.F.R. §§ 3.102, 3.351, 3.352.  In view of this 
determination, the question of whether special monthly 
pension is warranted on the basis of being housebound is moot 
as entitlement based on the need for aid and attendance is 
the greater benefit. 


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is warranted.  To this extent, the 
appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

